         Case 1:18-cv-02921-JMF Document 550 Filed 12/04/18 Page 1 of 13



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

     STATE OF NEW YORK, et al.,

                          Plaintiffs,

              v.                                        18-CV-2921 (JMF)

     UNITED STATES DEPARTMENT
     OF COMMERCE, et al.,

                          Defendants.


                              PLAINTIFFS’ POST-TRIAL REPLY

        As permitted by the Court (Trial Tr. 1581-83), Plaintiffs submit the following reply in

support of their arguments that (1) Plaintiffs have standing because their injuries are fairly

traceable to Defendants’ decision to add a citizenship question; (2) Plaintiffs’ claims are ripe for

judicial review; and (3) Defendants’ failure to comply with 13 U.S.C. § 141(f) is judicially

reviewable under the Administrative Procedure Act.

I.      In determining that Plaintiffs’ injuries are fairly traceable to Defendants’ decision
        to add a citizenship question, the Court should consider the factual evidence at trial.

        The Court invited the parties to brief “whether the traceability argument that defendants

put forth in their motion to dismiss is a purely legal question as opposed to an issue of fact that

turns, in part, on evidence at trial.” Trial Tr. 1581; see also id. at 1583. Defendants’ argument in

support of dismissal was that Plaintiffs’ injuries are not fairly traceable to the Secretary’s

decision to add a citizenship question because those injuries “rely upon the intervening acts of

third parties violating a clear legal duty to participate in the decennial census.” Defs.’ Mem.

Supp. Mot. to Dismiss (Docket No. 155), at 19-21. The Court should conclude both that this is

not a purely legal argument, and that the factual record developed at trial establishes that

Plaintiffs’ injuries are fairly traceable to Defendants’ decision.


                                                  1
          Case 1:18-cv-02921-JMF Document 550 Filed 12/04/18 Page 2 of 13



         1. Defendants have identified no caselaw suggesting that the traceability requirement of

the standing inquiry can be treated as a pure question of law. To the contrary, the cases cited by

Defendants confirm that whether an injury is “fairly traceable” to a defendant’s action turns on

particular facts to be proved at trial. See, e.g., Lujan v. Defs. of Wildlife, 504 U.S. 555, 561-62

(1992) (where the defendant argues that the plaintiff’s injuries are caused by the decisions of

independent actors, the plaintiff must “adduce facts showing that those choices have been or will

be made in such manner as to produce causation and permit redressability of injury”); Warth v.

Seldin, 422 U.S. 490, 504-05 (1975) (“indirectness of injury does not necessarily deprive the

person harmed of standing to vindicate his rights” where the plaintiff can “establish that, in fact,

the asserted injury was the consequence of the defendants’ actions” (emphasis added)). 1

         Nor have Defendants identified any cases holding that the specific traceability argument

they put forth in their motion to dismiss – that the statutory obligation to respond to the census,

see 13 U.S.C. § 221, breaks the chain of causation between Defendants’ decision and Plaintiffs’

injuries – is itself a purely legal argument. To the contrary, the Second Circuit has in other cases

assessed as both a legal and a factual matter whether the decision of independent actors to violate

a legal duty breaks the chain of causation between the defendant’s action and the plaintiff’s

injury. For example, in NRDC v. National Highway Traffic Safety Administration, 894 F.3d 95

(2d Cir. 2018), the Second Circuit cited both the administrative record and the agency’s own

factual conclusions in determining that the plaintiffs met their traceability burden based on the

likelihood that vehicle manufacturers’ noncompliance with fuel-efficiency standards – an

unlawful act – would increase because of lower penalties for each violation. Id. at 104-05.



1
  See also Bennett v. Spear, 520 U.S. 154, 167-68 (1997) (“each element of Article III standing ‘must be supported
. . . with the manner and degree of evidence required at the successive stages of the litigation,’” and plaintiffs “must
ultimately support any contested facts with evidence adduced at trial” (quoting Defs. of Wildlife, 504 U.S. at 561)).


                                                           2
        Case 1:18-cv-02921-JMF Document 550 Filed 12/04/18 Page 3 of 13



       Indeed, if the fine authorized by 13 U.S.C. § 221 for not responding accurately to the

census were sufficient as a legal matter to defeat a showing of causation for standing purposes, it

is likely that no party would ever have standing to challenge any government action regarding

the conduct of the census, because every census undercount is arguably caused by “third parties

violating a clear legal duty to participate in the decennial census.” Defs.’ Mem. Supp. Mot. to

Dismiss (Docket No. 155), at 20. The caselaw does not support this conclusion. See, e.g., Carey

v. Klutznick, 637 F.2d 834, 836 (2d Cir. 1980) (holding, in a challenge that “the census was

conducted in a manner that will inevitably result in an undercount,” that “New York City and

New York State have asserted a direct injury . . . traceable to the Bureau’s actions”).

       2. In addition, Defendants have themselves treated the question whether Plaintiffs’

injuries are fairly traceable to the Secretary’s decision as a question of fact. Defendants argue in

their post-trial briefing that Plaintiffs’ injuries are due to the general macro environment,

“including the political environment,” not solely the addition of a citizenship question. Defs.’

Post-Trial Proposed Findings of Fact (Docket No. 546), at 41-44 ¶¶ 272-87. Although

Defendants characterized this position at closing argument as a distinct traceability argument

from the one they put forth in their motion to dismiss, see Trial Tr. 1497, this argument in fact

overlaps with the standing defense Defendants raised at the motion-to-dismiss stage. See Defs.’

Mem. Supp. Mot. to Dismiss (Docket No. 155), at 20-21 (arguing that Plaintiffs could not meet

the traceability requirement without identifying and excluding from an undercount “individuals

who would refuse to respond regardless of the citizenship question because of any number of

other factors, such as a general reluctance to provide information to the government or the

current political climate”). Having briefed this argument at length as a factual dispute,




                                                  3
          Case 1:18-cv-02921-JMF Document 550 Filed 12/04/18 Page 4 of 13



Defendants should not be heard to contend it is a purely legal matter divorced from the factual

record at trial.

         3. Bearing the factual record in mind, the Court should conclude that Plaintiffs’ injuries

are fairly traceable to the decision to add a citizenship question. Defendants’ own expert witness

testified that the best conservative estimate is that a citizenship question will reduce self-

response rates among households containing at least one noncitizen by at least 5.8%, see, e.g.,

Trial Tr. 894-97; and will inevitably compromise data quality, see, e.g., Trial Tr. 884-85, 890-91,

952-53, 967-69, 978-81, 986-90, 1221-24, 1251, 1288-89, 1331-34, 1374-75. Defendants

offered no evidence to suggest that all individuals who will be deterred by a citizenship question

would have refused to respond to the census in any event because of the macro environment

alone. To the contrary, the evidence showed that adding a citizenship question in the current

macro environment will have the effect of exacerbating the decline in self-response rates. See,

e.g., Trial Tr. 48-52 (Hillygus); PX-677 (Barreto survey documenting that 80.1% of Latino

respondents who said they would not participate in a census that included a citizenship question

changed their position and said they would participate if a citizenship question was not included);

see Pls.’ Proposed Post-Trial Findings of Fact (Docket No. 545), at § VII.F. 2


2
  Among other factors, the trial record shows that the addition of a citizenship question will exacerbate the
differential undercount because it will make the Census Bureau’s Integrated Partnership and Communications
Program less effective. The evidence shows that a citizenship question will compound confidentiality fears that are
difficult to mitigate with some populations, and that trusted partners do not know how they will persuade people to
participate in light of these concerns. See, e.g., Pls.’ PFOF ¶ 1059 & § VIII.C; PX-152 at 22 (CBAMS focus group
findings that “there does not seem to be a single trusted voice that could mitigate” confidentiality concerns); Trial
Tr. 1123 (Abowd testimony that CBAMS studies show “significant barriers associated with self-response that may
plausibly and credibly be related to the citizenship question”); Thompson Aff. (Docket No. 516-1), at ¶¶ 99-103.
The addition of a citizenship question eliminates a key message – that the census is unrelated to immigration status –
that field researchers have found effective in reassuring reluctant respondents in the past. See, e.g., PX-160 at 16
(Center for Survey Measurement research showed that indicating “[n]one of the questions in this survey will ask
about immigration status” was reassuring to Spanish-speaking respondents); PX-158 at 7 (field researchers
recommended addressing respondent confidentiality concerns by explaining to respondents that the decennial census
“does not collect information on immigration status”). Defendants have identified no specific plans to address these
confidentiality concerns, much less data or evidence suggesting that such plans would assuage the anticipated surge
in fear and concomitant decline in self-response rates.


                                                          4
        Case 1:18-cv-02921-JMF Document 550 Filed 12/04/18 Page 5 of 13



       Moreover, Defendants’ contention that Plaintiffs’ injuries are traceable only to the macro

environment overlooks those injuries that do not depend on proving the likelihood of an

undercount at all. Plaintiffs have already spent and will in the future spend money to mitigate

harms from the citizenship question, see Trial Tr. 427-29 (Salvo); Rodriguez Aff. (Docket No.

488-1); PX-246, and are in fact encouraged to do so by the Census Bureau, see Trial Tr. 1325

(Abowd). This injury is directly traceable to Defendants’ decision and in no way depends on the

conduct of third parties. See Air All. Houston v. Envtl. Prot. Agency, 906 F.3d 1049, 1059-60

(D.C. Cir. 2018) (“The Delay Rule affects State Petitioners’ proprietary interests due to the

expenditures states have previously made and may incur again when responding to accidental

[chemical] releases during the delay period.”).

       As Defendants’ own research findings and expert witness acknowledge, the addition of a

citizenship question will cause a foreseeable decline in self-response rates and predictable

resource expenditures by Plaintiffs. The factual record therefore establishes that Plaintiffs have

shown that their injuries are fairly traceable to Defendants’ decision.

II.    Plaintiffs’ challenges to the citizenship question are ripe for judicial review.

       The Court should also conclude that Plaintiffs’ claims are ripe for judicial review

notwithstanding the OMB review provisions in the Paperwork Reduction Act, 44 U.S.C. § 3507.

       The cases Defendants cite in their post-trial proposed conclusions of law (Docket No.

546, at 72 ¶ 32) establish that in determining whether a challenge to agency action is ripe for

judicial review, courts consider (1) whether delaying review would cause hardship to the

plaintiffs; (2) whether, taking a “pragmatic” and “flexible” view, agency action is sufficiently

final that judicial intervention will not interfere with orderly agency decisionmaking; and (3)

whether further factual development is necessary to avoid judicial entanglement in abstract




                                                  5
          Case 1:18-cv-02921-JMF Document 550 Filed 12/04/18 Page 6 of 13



disagreements. 3 Abbott Labs. v. Gardner, 387 U.S. 136, 148-53 (1967); see also Ohio Forestry

Ass’n v. Sierra Club, 523 U.S. 726, 732-33 (1998).

        Here, as the Court has already determined, delaying review of this case would cause

immense harm to Plaintiffs and the public interest. See, e.g., New York v. U.S. Dep’t of

Commerce, No. 18-CV-2921 (JMF), 2018 WL 5307097, at *6 (S.D.N.Y. Oct. 26, 2018), as

amended, 2018 WL 5791968, at *6-7 (Nov. 5, 2018); see also Trial Tr. 1484-85 (Defendants’

counsel: “[T]he Court has to look at the hardships of the parties, and that is a concern, that there

wouldn’t be time for judicial review if OMB doesn’t clear it until after the printing date. . . .

[T]he hardship to the parties waiting for judicial review is a significant factor here, and it is a

difficult factor for us to argue”); cf. Dep’t of Commerce v. U.S. House of Representatives, 525

U.S. 316, 331-32 (1999) (“[I]t is certainly not necessary for this Court to wait until the census

has been conducted to consider the issues presented here, because such a pause would result in

extreme – possibly irremediable – hardship”). In addition, final agency action is not speculative,

as Defendants concede. Trial Tr. 1482 (Defendants’ counsel: “We agree there is final agency

action in the sense that the Department of Commerce concluded its decision-making process.”).

Nor can it be argued following the extensive record developed in this case – and where ripeness

was not raised for the first time until post-trial briefing – that there is anything abstract about the

parties’ disagreement.

        At closing argument, Defendants cited CTIA—The Wireless Association v. FCC, 530

F.3d 984 (D.C. Cir. 2008), as additional support for their ripeness argument. In that case, the

court held in abeyance petitions for review of an FCC rule pending OMB decision, where final



3
  These factors apply to this Court’s determination of whether this challenge to agency action is ripe for judicial
review, regardless whether the Court concludes that Defendants’ ripeness argument here raises jurisdictional or only
prudential concerns. See Nat’l Park Hosp. Ass’n v. Dep’t of Interior, 538 U.S. 803, 807-08 (2003).


                                                         6
         Case 1:18-cv-02921-JMF Document 550 Filed 12/04/18 Page 7 of 13



agency action was “entirely speculative” and where there was “little hardship to the parties in not

deciding the case now.” Id. at 987-88. As mentioned, final agency action is conceded here, not

speculative; and the hardship in delaying review would be significant, if not irremediable. In

addition, the D.C. Circuit based its holding in CTIA in part on express provisions in the FCC rule

tying that rule’s effective date to “the date of Federal Register notice announcing OMB

approval,” id. at 986-87 (quoting 22 F.C.C. Reconsideration Order 18,013, 18,025-26, 18,032

(2007)); which the D.C. Circuit concluded rendered the FCC rule “contingent upon future action

by another administrative agency.” Id. at 988. Here, by contrast, there is no similar constraint

included in the Secretary’s decision memo or otherwise, and the Census Bureau’s ability to use

the census questionnaire is not tied to affirmative publication of a “Federal Register notice

announcing OMB approval,” id. at 987. Instead, the Paperwork Reduction Act itself explicitly

provides that an agency’s collection of information is presumptively approved if the OMB

Director takes no action on the agency’s submission. See 44 U.S.C. § 3507(c)(3) (“If the [OMB]

Director does not notify the agency of a denial or approval within the 60-day period . . . the

approval may be inferred.”); see also id. § 3507(a)(2). Because affirmative approval by OMB is

not required by the Paperwork Reduction Act, the Secretary’s decision to add a citizenship

question to the census questionnaire is not contingent upon any future action by OMB. 4



4
  The D.C. Circuit also noted in CTIA that the court was “not concerned that the [agency] will use this holding to
delay unnecessarily judicial review of its rules going forward,” because the agency had “no interest in putting off
review in these circumstances.” CTIA, 530 F.3d at 989. Here, by contrast, Defendants have filed more than a dozen
requests in multiple courts in an effort to stay these proceedings. See New York v. U.S. Dep’t of Commerce, 18-CV-
2921 (JMF), 2018 WL 6060304, at *3 (S.D.N.Y. Nov. 20, 2018) (order denying stay) (“Defendants’ motion makes
so little sense, even on its own terms, that it is hard to understand as anything but an attempt to avoid a timely
decision on the merits altogether.”).
     In fact, Defendants have already delayed submitting the census questionnaire to OMB by more than three
months beyond their announced plans with no explanation. Compare PX-1 at AR 1170 (September 2018
submission to OMB), with Trial Tr. 1484 (projecting December 2018 submission to OMB). This submission is
already months later than in prior decades: the 2010 census clearance request was submitted on September 3, 2008,
see 73 Fed. Reg. 52,264, 52,264 (Sept. 9, 2008); and the 2000 census clearance request was submitted on August 10,
1998, see 63 Fed. Reg. 43,369, 43,370 (Aug. 13, 1998).


                                                        7
        Case 1:18-cv-02921-JMF Document 550 Filed 12/04/18 Page 8 of 13



III.   Defendants’ failure to comply with 13 U.S.C. § 141(f) is judicially reviewable.

       Defendants argue that the Court lacks jurisdiction to review Defendants’ noncompliance

with Section 141(f) of the Census Act because (1) Section 141(f) imposes only a “congressional

reporting requirement” and “it is Congress’s sole decision how to respond to a report, adequate

or inadequate”; and (2) the Section 141(f) requirements are not judicially reviewable because

“Congress expressed an intent to prohibit judicial review.” Docket No. 546, at 78-79, ¶¶ 61, 64

(quoting 5 U.S.C. § 701(a)). The Court should reject both arguments and conclude that

Defendants’ decision is not in accordance with law under the APA, 5 U.S.C. § 706(2), for failure

to comply with the requirements of the Census Act.

       1. The Court should reject Defendants’ argument that Section 141(f) reports “simply

convey information to Congress” and “do not determine Plaintiffs’ rights or obligations,” Docket

No. 546, at 79 ¶ 63. Defendants cite Guerrero v. Clinton, 157 F.3d 1190 (9th Cir. 1998), but that

case involved a reporting requirement quite different from the statute at issue here. In Guerrero,

the Ninth Circuit observed that the reporting requirement there was “purely informational,” and

that “no legal consequences flow[ed] from a . . . report” under the statute at issue. Id. at 1195

(citing NRDC v. Hodel, 865 F.2d 288, 316-19 (D.C. Cir. 1988)). The Ninth Circuit further found

that the plaintiffs there were seeking to challenge the report itself, and seeking to compel the

agency to prepare “a better report.” Id.

       Neither of these factors is present here. As Plaintiffs have argued, Section 141(f) does

have legal consequences because the statute’s requirements are substantive components of, and

restrictions on, the Secretary’s exercise of the discretion delegated to him by Congress. Pls.’

Proposed Post-Trial Conclusions of Law (Docket No. 545-1), at 91, ¶ 399. Specifically, Section

141(f) does not just serve the “purely informational” purpose of giving Congress three years’

notice of the subjects planned for inclusion on the census, 13 U.S.C. § 141(f)(1); in addition,


                                                 8
        Case 1:18-cv-02921-JMF Document 550 Filed 12/04/18 Page 9 of 13



once that notice is submitted, the statute in essence obligates the Secretary to adhere to those

subjects until and unless he identifies “new circumstances . . . which necessitate that the

subjects” be modified, id. § 141(f)(3). And what Plaintiffs seek here is not to require the

Secretary to issue “a better report” than those submitted in March 2017 and March 2018,

Guerrero, 157 F.3d at 1195, but rather to set aside the Secretary’s decision under the APA for

failure to adhere to Section 141(f)’s further mandate that he not deviate from what he earlier told

Congress the census questionnaire would contain, unless certain statutory prerequisites are met.

       Put another way, Section 141(f) – and specifically subsection (f)(3) – provides

substantive standards that constrained the Secretary’s actions when he decided in March 2018 to

depart from what he had previously told Congress and add a question to the decennial census.

Courts have not hesitated to find similarly enforceable standards in statutory reporting

requirements that involve more than purely informational reporting and instead represent “the

completion of [a] decision-making process” that has “direct legal consequences” on plaintiffs.

South Carolina v. United States, 329 F. Supp. 3d 214, 225-26 (D.S.C. 2018) (distinguishing

Guerrero and Hodel); see also Ctr. for Biological Diversity v. Brennan, 571 F. Supp. 2d 1105,

1118 (N.D. Cal. 2007) (same).

       Here, the requirements in Section 141(f) codify meaningful restrictions – not simply a

ministerial reporting requirement – on the Secretary’s authority. See Pls.’ Proposed Post-Trial

Conclusions of Law (Docket No. 545-1), at 90-91, ¶¶ 390-98. Specifically, the statute requires

the Secretary to provide to Congress not just information but also his substantive

“determination” as to the content of the census and whether any new circumstances necessitate

altering that content. That substantive determination has direct legal consequences to all of the

plaintiffs here, as this litigation has made clear. See South Carolina, 329 F. Supp. 3d at 225-26




                                                 9
         Case 1:18-cv-02921-JMF Document 550 Filed 12/04/18 Page 10 of 13



(holding that South Carolina had standing to challenge a facility termination decision by the

Department of Energy contained in a termination report to Congress, where the commitments set

forth in the termination letter “have direct legal consequences” and “practical effect”). The

Secretary’s reports under Section 141(f) thus do not merely convey information to Congress, like

the reports at issue in Guerrero and Hodel. Rather, they represent the culmination of an

administrative process that Congress understandably sought to guide and constrain by setting

both concrete timelines and substantive standards to justify late-arising changes.

         Defendants’ interpretation of Section 141(f) as imposing no constraint on the Secretary’s

decision-making process makes little sense. For example, Section 141(f)(3) by its terms

obligates the Secretary to report a late-arising change to the census if he finds that “new

circumstances” necessitate such a change. Under Defendants’ interpretation, however, because

the Secretary is free to alter the census without identifying any new circumstances, he

paradoxically would have fewer reporting obligations if a change in the census questionnaire

were wholly unjustified than if it were justified by “new circumstances . . . which necessitate”

such a change. There would be no reason for Congress to keep itself most in the dark precisely

when the Secretary’s actions would ordinarily call for more, rather than less, oversight.

         Defendants’ interpretation also presupposes that only Congress would have an interest in

the Secretary’s compliance with Section 141(f). But Congress itself has recognized that the

reporting requirements in Section 141(f) benefit not only Congress, but also “the citizens” by

ensuring that they “will not be unfairly subject to questions invading their privacy.” H. Rep. No.

94-944, at 5-6 (1976). 5


5
 Because Congress intended that Section 141(f)’s reporting requirements would benefit the public, and because (as
discussed in the text) those requirements protect Plaintiffs’ interests in the procedure and contents of the census
questionnaire, Plaintiffs are also within the zone of interest of Section 141(f). See Clarke v. Sec. Indus. Ass’n, 479
U.S. 388, 399 (1987) (noting that the zone of interest test “is not meant to be especially demanding”).


                                                          10
        Case 1:18-cv-02921-JMF Document 550 Filed 12/04/18 Page 11 of 13



       2. Defendants’ argument that the Section 141(f) requirements are not judicially

reviewable under the APA should be rejected as well. The “generous review provisions” of the

APA, Abbott Labs., 387 U.S. at 140-41, create a strong “presumption favoring judicial review,”

Salazar v. King, 822 F.3d 61, 75-76 (2d Cir. 2016). This presumption is subject only to narrow

exceptions where “statutes preclude judicial review,” 5 U.S.C. § 701(a)(1), or where “agency

action is committed to agency discretion by law,” id. § 701(a)(2).

       Defendants previously argued in their motion to dismiss that the congressional review

provisions in Section 141(f) indicate “Congress has reserved to itself the responsibility for

oversight of the Secretary’s performance” and agency action is therefore “committed to agency

discretion by law.” Docket No. 155, at 29-30. This Court rejected that argument with a

thorough analysis identifying “four independent reasons” why the argument falls short, including

that the Second Circuit has already rejected it, and that there are in fact judicially manageable

standards for courts to apply in reviewing the Secretary’s decisions. New York v. U.S. Dep’t of

Commerce, 315 F. Supp. 3d 766, 794-99 (S.D.N.Y. 2018) (citing Carey, 637 F.2d at 838-39).

The Court should reject Defendants’ argument again for the same reasons.

       To be sure, Defendants’ argument at the motion-to-dismiss stage was addressed largely to

the statutory obligation at 13 U.S.C. § 141(a) that the Secretary “shall . . . take a decennial census

. . . in such form and content as he may determine”; but there is no reason the Court’s analysis

should differ where the statutory obligation under the Census Act is to identify “new

circumstances . . . which necessitate” that the subjects identified for inclusion on the census be

modified, id. § 141(f)(3). If anything, the obligation to identify “new circumstances” which

“necessitate” a change to the census subjects is an even clearer and more judicially manageable

standard for the Court to consider. Section 141(f) is thus quite different from the reporting




                                                 11
        Case 1:18-cv-02921-JMF Document 550 Filed 12/04/18 Page 12 of 13



requirements in Guerrero and Hodel, which provided essentially no “judicially manageable

standards by which to gauge the fidelity of the Secretary’s response” to Congress. Hodel, 865

F.2d at 319; see also Guerrero, 157 F.3d at 1196.

       The Court should therefore conclude that the question of Defendants’ compliance with

§ 141(f) does not fall within the narrow exceptions precluding judicial review, and that the Court

may assess Defendants’ disregard for these provisions of the Census Act in concluding that the

Secretary’s decision to add a citizenship question was “not in accordance with law” as required

by the APA. 5 U.S.C. § 706(2)(A).

       3. Finally, even if the requirements of Section 141(f) were not independently enforceable

– either on their own or through the APA – this Court may still consider Defendants’ non-

compliance with the statute to evaluate Plaintiffs’ arbitrary-and-capricious and discrimination

claims. If deviations from an agency’s uncodified but well-established practices support a

finding that agency action is arbitrary and capricious, e.g., Pls.’ Proposed Post-Trial Conclusions

of Law (Docket No. 545-1), at 69, ¶ 297 (citing cases), then violations of statutorily compelled

procedures provide even more compelling evidence of the same. Similarly, the Arlington

Heights test that governs Plaintiffs’ discrimination claim looks in part to decision-makers’

substantive departures from past practices, see id. at 119, ¶¶ 530-34. Thus, this Court need not

consider Section 141(f) as a distinct statutory basis of liability to take into consideration the

Secretary’s disregard of congressionally mandated reporting requirements.



                                       Respectfully submitted,

                                       BARBARA D. UNDERWOOD
                                       Attorney General of the State of New York




                                                  12
      Case 1:18-cv-02921-JMF Document 550 Filed 12/04/18 Page 13 of 13



                                   By: /s/ Matthew Colangelo
                                   Matthew Colangelo, Executive Deputy Attorney General
                                   Elena Goldstein, Senior Trial Counsel
                                   Office of the New York State Attorney General
                                   28 Liberty Street
                                   New York, NY 10005
                                   Phone: (212) 416-6057
                                   matthew.colangelo@ag.ny.gov

                                   Attorneys for the State of New York Plaintiffs


                                   AMERICAN CIVIL LIBERTIES UNION
                                   ARNOLD & PORTER KAYE SCHOLER LLP

                                   By: /s/ Dale Ho

Dale Ho                                        Andrew Bauer
American Civil Liberties Union Foundation      Arnold & Porter Kaye Scholer LLP
125 Broad St.                                  250 West 55th Street
New York, NY 10004                             New York, NY 10019-9710
(212) 549-2693                                 (212) 836-7669
dho@aclu.org                                   Andrew.Bauer@arnoldporter.com

Sarah Brannon*                                 John A. Freedman
American Civil Liberties Union Foundation      Arnold & Porter Kaye Scholer LLP
915 15th Street, NW                            601 Massachusetts Avenue, N.W.
Washington, DC 20005-2313                      Washington, DC 20001-3743
202-675-2337                                   (202) 942-5000
sbrannon@aclu.org                              John.Freedman@arnoldporter.com
* Not admitted in the District of Columbia;
practice limited pursuant to D.C. App. R.
49(c)(3).

Perry M. Grossman
New York Civil Liberties Union Foundation
125 Broad St.
New York, NY 10004
(212) 607-3300 601
pgrossman@nyclu.org
                                 Attorneys for the NYIC Plaintiffs




                                              13
